900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sandra Lee JONES, Defendant-Appellant.
No. 89-5581.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 20, 1989.Decided:  March 28, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CR-89-8-R)
M. Christian Orndorff, Hampton W. Thomas, P.C., Roanoke, Va., for appellant.
John P. Alderman, United States Attorney, Morgan E. Scott, Assistant United States Attorney, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Upon a plea of guilty, the appellant, Sandra Lee Jones, was convicted on one count of furnishing false information about destroying a civil aircraft in violation of 18 U.S.C. Secs. 35(b) and 32.  She was then sentenced to twelve months' imprisonment and two years of supervised release.  The appellant now alleges that the district court erred in accepting her plea of guilty.  Our review of the record shows that such a plea was accepted after the district court had heard the lengthy and detailed testimony of the appellant, had questioned the probation officer, and had read a complete pre-sentence report.  We believe the court's inquiry was in full compliance with Fed.R.Crim.P. 11, and a plea of guilty by the appellant was properly accepted by the court.


2
We further find no merit in appellant's contention that the district court impermissibly relied upon the criminal history portion of the pre-sentence report when imposing sentence.   See United States v. Hill, 766 F.2d 856 (4th Cir.), cert. denied, 474 U.S. 923 (1985).


3
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately set forth in the record before us, and further argument would not aid in the decisional process.

AFFIRMED